Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claims 1, 17, and 19, the claim 1 recites “A dual-use flooring installation device with interchangeable tool-ends and Claims 17 and 19 recites a method of installing a flooring material using a dual-use flooring installation device as recited in claim 1, the device and the method comprising: providing a pull bar defining a bend at a proximal end and a first connector at a distal end, the bend configured for engaging an end of a flooring material; providing a wedge bar defining a wedge at a proximal end and a second connector at a distal end, the wedge configured for insertion between a wall surface or a cabinet surface and a flat material attached thereto; providing a slide hammer unit comprising a hammer weight slidable about a shaft, the slide hammer unit defining an adaptor at a proximal end that is configured for removably attaching to one of the first connector of the pull bar and the second connector of the wedge bar; wherein, in an operational mode, the adaptor of the slide hammer unit engages the pull bar or the wedge bar, and wherein, in a storage mode, the adaptor of the slide hammer unit is disengaged from the pull bar and the wedge bar.” 
The following references have been provided in PTO-892 wherein each reference substantially shows some of the recited structural elements, but none of the references teaches or suggests the complete structural elements and a method of using the apparatus as recited in claims 1, 17, and 19. 
Smith; Ronnie D. ‘714 shows “a slide hammer unit (48) comprising a hammer weight slidable about a shaft (44), the slide hammer unit defining an adaptor (18, 18) at a proximal end that is configured for removably attaching to a floor impact member (4), but does not teach or suggest “a pull bar defining a bend at a proximal end and a first connector at a distal end, the bend configured for engaging an end of a flooring material; providing a wedge bar defining a wedge at a proximal end and a second connector at a distal end, the wedge configured for insertion between a wall surface or a cabinet surface and a flat material attached thereto; an adaptor at a proximal end that is configured for removably attaching to one of the first connector of the pull bar and the second connector of the wedge bar; wherein, in an operational mode, the adaptor of the slide hammer unit engages the pull bar or the wedge bar, and wherein, in a storage mode, the adaptor of the slide hammer unit is disengaged from the pull bar and the wedge bar.” 
Dobbertin; Dennis shows a floor installation tool.
Dobbertin; Dennis and Wilson; George provide a slide hammer with a shaft, and a hook to install a floor.
Alkhafaji; Ayad teaches a pull bar.
Kliskey; Roger and WEDDLE; David R. display an impact separator tool.
Lynch; William D. shows a telescoping scraper tools. 
Fuga; Peter M., 
Perea; Charles R., and Lowther, John K. disclose a slide hammer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651